Citation Nr: 0305652	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  99-09 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an effective date earlier than January 26, 
1998 for the assignment of a 100 percent schedular disability 
rating for service connected respiratory insufficiency with 
obstructive and restrictive airway disease due to asbestos 
exposure.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1957 until 
November 1966, and from May 1967 until September 1977.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an April 1998 
rating decision of the Buffalo, New York Regional Office (RO) 
which denied an effective date earlier than January 26, 1998 
for a schedular 100 percent rating for respiratory 
insufficiency with obstructive and restrictive airway disease 
due to asbestos exposure.

In October 2001, this claim was remanded by the Board for 
further development.  That development having been completed, 
this claim now returns to the Board.

In more closely reviewing the current claim, and in view of 
some guidance offered by decision of the United States Court 
of Appeals for Veterans Claims (Court), it is concluded that 
there is an outstanding issue to be considered initially by 
the RO.  In his notice of disagreement on the issue 
considered herein, the veteran essentially contends that he 
was rendered unemployable in mid 1994.  This would constitute 
an informal claim for individual unemployability that should 
be considered by the RO.  Accordingly that matter is referred 
to the RO for appropriate action.  The matter herein will be 
the effective date for assignment of the schedular 100 
percent rating.


FINDINGS OF FACT

1.  The veteran filed a claim in May 1994 for service 
connection for a lung condition.  The veteran was eventually 
granted service connection for respiratory insufficiency 
with obstructive and restrictive airway disease due to 
asbestos exposure at a 60 percent evaluation from October 
1990, by a February 1998 rating decision.

2.  The veteran was granted a schedular 100 percent 
disability rating for his service connected respiratory 
insufficiency with obstructive and restrictive airway 
disease due to asbestos exposure from January 26, 1998, by 
an April 1998 rating decision.

3.  There is no medical evidence of record dated any earlier 
than January 26, 1998 which indicates that the veteran would 
be entitled to a schedular 100 percent disability rating for 
his service connected respiratory insufficiency with 
obstructive and restrictive airway disease due to asbestos 
exposure.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 26, 
1998, for the assignment of a schedular 100 percent 
disability rating for service connected respiratory 
insufficiency with obstructive and restrictive airway disease 
due to asbestos exposure, have not been met.  38 U.S.C.A. §§ 
5101, 5110, 5107 (West 2002); 38 C.F.R. §§ 3.1(p), 3.1(r), 
3.155, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed April 1998 rating 
action, and were provided a Statement of the Case dated March 
1999, and two Supplemental Statements of the Case dated May 
2001 and October 2002, as well as a Board remand dated 
October 2001.  These documents provided notification of the 
information and medical evidence necessary to substantiate 
this claim.  The RO sent the veteran a letter in January 
2002, explaining the veteran's rights under the VCAA.  The RO 
has also made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  There is no 
indication that there is additional evidence that should or 
could be obtained prior to adjudicating this claim.  Thus, as 
the veteran was informed in a January 2002 letter of the 
evidence required for his claim, and as all the evidence has 
been obtained, the Board can proceed.  See Quartucccio v. 
Principi, 16 Vet.App. 183 (2002).


Earlier Effective Date

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a) (West 2002).  The statutory provision 
is implemented by regulation which provides that the 
effective date for an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.

Moreover, as specifically provided in 38 U.S.C.A. § 
5110(b)(1) (West 2002), the effective date of an award of 
disability compensation to a veteran shall be the day 
following the date of discharge or the release if application 
therefor is received within one year from such date of 
discharge or release.  See 38 C.F.R. § 3.4(b)(1) (defining 
"disability compensation" as basic entitlement for a 
veteran who is disabled as a result of a disease or injury 
incurred or aggravated in line of duty in active service).  
Otherwise the effective date is the date of the receipt of 
the claim.

A claim may be either a formal or informal written 
communication requesting a determination of entitlement, or 
evidencing a belief of entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).  An informal claim is any communication indicating 
an intent to apply for one or more benefits.  The benefit 
being sought must be identified.  38 C.F.R. § 3.155.

Records indicate that the veteran was first denied service 
connection for a lung condition by an October 1992 rating 
decision.  The veteran filed a notice of disagreement with 
that decision, but never perfected his appeal of that 
decision.  

In October 1994, the veteran was again denied service 
connection for a lung condition, as the RO indicated that the 
VA findings at that time were not consistent with pulmonary 
asbestos or any associated evidence of asbestos exposure such 
as pleural plaques or generalized fibrosis.  The veteran 
disagreed with this decision, and perfected his appeal.  A 
rating decision dated March 1996 confirmed this denial.

A Board remand dated February 1997 returned this claim to the 
RO for further development, to include a VA examination.  
Based on the results of that examination, a February 1998 RO 
decision granted the veteran service connection for 
respiratory insufficiency with obstructive and restrictive 
airway disease due to asbestos exposure, with a schedular 
evaluation of 60 percent effective October 3, 1990, the date 
of receipt of the veteran's first claim for service 
connection, which was originally denied in October 1992. 

On January 26, 1998, just before the February 1998 RO 
decision, records and a statement were received from the 
veteran.  He submitted documents regarding his asbestos 
litigation case, and informed the VA that are his medical 
records were at the VA Medical Center in Bath, NY.  He asked 
that, if the VA had not obtained those records in support of 
his asbestos related claim, it do so.

In a statement received March 11, 1998, the veteran indicated 
that, after receiving the VA rating decision of February 
1998, he wanted to apply for secondary service connection for 
his heart condition, as well as individual unemployability.  
An April 1998 rating decision denied the veteran service 
connection for a heart condition as secondary to his service 
connected disability of respiratory insufficiency, but 
granted the veteran an increase in his service connected 
respiratory insufficiency to a schedular 100 percent, 
effective January 26, 1998.  (As noted above, the individual 
unemployability claim is referred to the RO for 
consideration.)  That RO decision noted that it was based in 
part on a report of Arnot Ogden Medical Center dated January 
26, 1998, which showed that the veteran had shortness of 
breath at all times, required oxygen, and had a diffusion 
capacity for carbon monoxide of 60 percent of predicted.

In May 1998, the veteran submitted a notice of disagreement 
with the RO decision as to the effective date of the 
schedular 100 percent rating.  The veteran argued that the 
date he last worked was June 29, 1994, and that he had to 
stop working at that point because of his service connected 
disability.  He indicated that he felt the effective date of 
his disability should go back to July 1, 1994.

Taking into account all relevant evidence, the Board finds 
that an effective date earlier than January 26, 1998, is not 
warranted for the assignment of a schedular 100 percent 
disability rating for service connected respiratory 
insufficiency with obstructive and restrictive airway disease 
due to asbestos exposure.  In this regard, The Board again 
notes that the law provides that the effective date of a 
claim for increase shall be the date of receipt of the claim, 
or the date entitlement arose, whichever is the later.  As to 
the date of receipt of the claim, resolving all doubt in 
favor of the veteran, the Board finds that May 17, 1994 is 
the earliest date which could be considered the date of the 
veteran's claim.  In this regard, the Board notes that the 
first claim the veteran made, in October 1990, was denied in 
December 1992, and no appeal was perfected from that denial, 
thus that decision was final.  However, from the time the 
veteran again applied for benefits due to a respiratory 
condition, in May 1994, until the present time, his claim has 
been essentially active, from his denial in October 1994, to 
his substantive appeal dated March 1995, to a Board remand 
dated February 1997, to a grant of service connection in 
February 1998, to his continued disagreement with his 
effective date, in March 1998.  Therefore, the Board finds it 
is reasonable to conclude that the date of the veteran's 
claim was May 17, 1994.

However, the Board finds that the RO properly awarded the 
veteran an effective dated of January 26, 1998, as being the 
date entitlement to a schedular 100 percent rating arose.  In 
this regard, the Board must look at the regulations in effect 
during the pendency of this claim, to determine when 
entitlement to a schedular 100 percent evaluation arose.

The rating criteria for asbestosis were amended during the 
course of this appeal. Prior to October 7, 1996, asbestosis 
was rated under Code 6801, Silicosis, as follows: pronounced, 
with extent of lesions comparable to far advanced pulmonary 
tuberculosis or pulmonary function tests confirming a 
markedly severe degree of ventilatory deficit; with dyspnea 
at rest and other evidence of severe impairment of bodily 
vigor producing total incapacity merits assignment of a 100 
percent rating; severe, with extensive fibrosis, severe 
dyspnea on slight exertion with corresponding ventilatory 
deficit confirmed by pulmonary function tests with marked 
impairment of health warrants a 60 percent rating; moderate, 
with considerable pulmonary fibrosis and moderate dyspnea on 
slight exertion, confirmed by pulmonary function tests is 
rated as 30 percent disabling; and if the veteran's 
asbestosis is definitely symptomatic with pulmonary fibrosis 
and moderate dyspnea on extended exertion, a 10 percent 
rating is assigned. 38 C.F.R. § 4.97, Code 6801 (1996).

After October 6, 1996, asbestosis was assigned its own 
Diagnostic Code and was rated as follows: an FVC less than 50 
percent predicted, or; DLCO less than 40 percent predicted, 
or, maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiorespiratory limitation, or, cor 
pulmonale or pulmonary hypertension, or, requires outpatient 
oxygen therapy merits a 100 percent rating; an FVC of 50 to 
64 percent predicted, or, DLCO of 40 to 55 percent predicted, 
or maximum exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation warrants a 60 
percent rating; an FVC of 65 to 74 percent predicted, or, 
DLCO of 56 to 65 percent predicted is assigned a 30 percent 
rating; an FVC of 75- to 80-percent predicted, or, DLCO of 66 
to 80-percent predicted is assigned a 10 percent rating. 38 
C.F.R. § 4.97, Code 6833 (2002).

The Board must now look to the medical evidence of record in 
an attempt to determine if the veteran's schedular rating of 
100% for his service connected disability could have arisen 
any earlier than January 26, 1998.  While all of the 
veteran's medical evidence was reviewed, only certain 
particularly relevant records have been summarized below.

Chest X-rays dated February 1993 noted chronic obstructive 
pulmonary disease (COPD) and streak fibrosis of the left 
lower lobe, essentially unchanged from May 1992.  The report 
of a CT dated May 1993 noted bronchiectasis, and basal 
segments of the right and left lower lobes with fibrosis and 
chronic interstitial changes.  The examiner indicated that, 
with the history of asbestos exposure, this could represent 
changes secondary to asbestosis, however, clinical criteria 
needed to be established.  The veteran was also noted to have 
emphysema.

Pulmonary function testing dated July 1993 found normal 
spirometry and lung volumes, with a mild reduction in 
diffusing capacity.

An X-ray report from August 1993 found minimal pulmonary 
fibrosis without acute process.  

An X-ray report December 1993 found no pneumonia or acute 
abnormalities in the chest, but did note emphysema and 
parenchymal scarring of the left lower lobe.

A May 1994 ventilation perfusion image study was essentially 
within normal limits.

A June 1994 test found the veteran to have arteriosclerotic 
heart disease with severe disease of the proximal left 
anterior descending artery.  The veteran received angioplasty 
for this.

A notice from the Social Security Administration dated 
February 1995 indicates that the veteran was found to first 
be disabled in June 1994.

A CT scan of the chest conducted in July 1994 noted an active 
disease process involving the posterior portion of the lungs 
on both sides, which appeared to be predominantly involving 
the lower lobe, but possibly extending into the lower portion 
of the upper lobes as well.  The examiner indicated that 
interstitial pneumonitis of uncertain nature should be a 
consideration, but a form of alveolitis could not be 
excluded.  There was also localized pleural thickening of the 
apices of both sides, of non-specific nature.  Localized 
pleural thickening of the mid chest on the left side 
posteriorly was noted, probably representing post 
inflammatory thickening of an uncertain nature, but the 
possibility of mesothelioma which was remote could not be 
excluded.

A letter dated September 1994 from a private provider listed 
the significant cardiovascular problems of the veteran, and 
noted that he also had diabetes, hypothyroidism, and 
hypertension, and had been on medical therapy.

The physician also noted that the veteran had a history of 
shortness of breath and periods of some degree of hypoxia on 
room air and had been given home oxygen at times.

Hospital summary dated October 1994 noted diagnoses of 
atherosclerotic heart disease with single vessel disease 
post-angioplasty, with recurrence of chest discomfort, 
without severe obstruction, markedly elevated left 
ventricular end-diastolic pressure secondary to diabetic 
dysfunction, chronic restrictive lung disease secondary to 
many factors, and chronic hyperthyroidism.

Records indicate that the veteran was issued an oxygen tank 
in November 1994, to be used on an as needed basis.  Records 
from that time indicate that the veteran's ability to breathe 
was severely impaired.

Discharge summary in February 1995 noted chronic restrictive 
lung disease with some degree of hypoxia.

X-rays dated May 1995 found irregularities of the lungs 
including interlobular septal thickening, irregular 
interfaces, honeycombing, traction bronchiectasis, 
parenchymal bands, sub-pleural dot like opacities 
representing peribronchiolar fibrosis, sub pleural lines and 
parietal pleural thickening and parietal plaques.  The 
examiner indicated that the differential diagnostic reference 
point for this was asbestosis.

A letter dated October 1996, from a private physician, 
indicated that it was his personal opinion that that the 
complaint of shortness of breath that the veteran had was not 
related to his pulmonary fibrosis, and that his exposure to 
asbestos, although it might have caused some thickening of 
the pleural lining, which is the outside lining of the lung, 
is in no way to blame for the veteran's complaint of dyspnea.

An August 1997 progress note indicated that the veteran 
showed an improvement in spirometry from previous tests, and 
that he currently had a normal spirometry.  There was no 
evidence of clinical bronchospasm.  He was not on 
bronchodilator therapy, and there was no indication for same.  
The veteran was diagnosed at that time with mild restrictive 
lung disease, bronchiectasis, and arterial desaturation at 
HS.

The report of X-rays dated November 1997 noted no acute 
abnormalities or active disease, and parenchymal scarring of 
the left lower lobe.

The report of a pulmonary function test dated November 1997 
found an FVC of 74% to 75% of predicted.  The veteran was 
found to have a mild restrictive ventilatory defect.  The 
examiner noted that the findings of a disproportionally 
reduced forced expiratory flow during the middle half of 
exhalation suggested the possibility of a superimposed early 
obstructive pulmonary impairment.

The report of VA examination conducted November 1997 is also 
of record.  It notes that the veteran reported problems 
breathing for the past 20 years.  The veteran indicated that 
in 1994 he was placed on supplemental oxygen on an as needed 
basis.  The veteran's pulmonary test findings were noted.  
The veteran was diagnosed with asbestos exposure by history, 
combined obstructive and restrictive airways disease, 
respiratory insufficiency, hypothyroidism by history, and 
diabetes.

A further VA examination conducted in December 1997 indicated 
that the veteran reported again that he had been placed on 
oxygen on an as needed basis.  The veteran noted mild 
exertion induced marked shortness of breath.  After 
examination, the physician indicated that the differential 
diagnosis pointed to asbestosis.  The examiner noted that on 
examination, the veteran showed the signs of emphysema, with 
use of accessory respiratory muscles, but without cyanosis at 
rest.  The examiner noted that radiological examination 
confirmed the presence of emphysema with pulmonary fibrosis, 
both parenchymal and peribronchiolar.  Blood chemistry 
examination showed low oxygen saturation with CO2 retention, 
also confirmatory of emphysema.  The examiner indicated that 
the veteran had co-existing disease, including 
hypothyroidism, diabetes, and arteriosclerosis.  The examiner 
indicated that the veteran's chief problem, however, was the 
difficulty with breathing secondary to emphysema and 
pulmonary fibrosis following asbestos exposure.  The veteran 
was diagnosed with marked respiratory disease which was found 
to be as likely as not due to service-related asbestos 
exposure.

The report of private treatment dated January 26, 1998, is 
also of record.   At that time the veteran reported being on 
oxygen at night.  Pulmonary testing showed a FVC of 89% of 
predicted, and a DLCO of 60% of predicted.  It was noted that 
this improved when corrected for lung volume to 80% of 
predicted.  The test showed mild restriction of the total 
lung capacity, at 82% of predicted, which was, in part, 
secondary to the veteran's weight, normal spirometry, and 
moderate reduction in the diffusion capacity for carbon 
monoxide, which, when corrected, showed normal lung volume.  
The test also showed severe arterial hypoxemia, and a mild 
increase in carboxyhemoglobin at 2.9%, raising the 
possibility of exposure to incomplete production of 
combustion such as is seen with recent cigarette smoking and 
the exposure to incomplete products of combustion.  There was 
no evidence on flow volume loop for upper airway obstruction.

The veteran had a further VA examination in March 1998.  The 
veteran at that time indicated that he used oxygen all the 
time.  The examiner specifically indicated that the veteran 
reported that, since January 19, 1998, he had been on oxygen 
all the time, and that before that, he used to take it at 
night and as needed.  The examiner noted the results of tests 
conducted on the veteran, including a pulmonary test on 
January 26, 1998, as discussed above.  The veteran was 
diagnosed with chronic respiratory insufficiency with 
restrictive airway disease requiring low flow oxygen, 
congestive heart failure with coronary artery disease and 
status post coronary angioplasty, hypothyroidism, 
hyperlipidemia, diabetes, and obesity.

A letter from a private physician of the veteran's, dated 
June 1999, indicates that the veteran had used oxygen since 
1992.  He used it at night since 1994, and as needed during 
the day.  Since January 26, 1998, the veteran had been using 
oxygen continuously.  Further records indicate that, as of 
January 26, 1998, the veteran was required to use portable 
oxygen for any activity beyond the 50-foot limit of the 
stationary system.

In reviewing the evidence of record, and the applicable laws, 
the Board finds that the RO properly granted the veteran an 
effective date of January 26, 1998, for an increase to a 
schedular 100 percent for his service connected respiratory 
disability.  In this regard, the Board notes that the 
evidence of record, including a statement from the veteran's 
own private physician, clearly indicates that, prior to 
January 26, 1998, the veteran required oxygen only on an as 
needed basis, and that, from January 26, 1998 on, the veteran 
was on oxygen continuously.  The RO found that, since at that 
point, the veteran required outpatient oxygen therapy, 38 
C.F.R. § 4.97, Code 6833 (2002) provided that the veteran 
should warrant a 100 percent rating.  The Board notes that, 
prior to this time, there was no evidence that the veteran at 
any time had an FVC less than 50 percent predicted, or; DLCO 
less than 40 percent predicted, or, maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation, or, cor pulmonale or pulmonary 
hypertension, or, required outpatient oxygen therapy such 
that he would have warranted a 100 percent rating under the 
new regulation.  Further, there is no evidence that, prior to 
this time, the veteran had lesions comparable to far advanced 
pulmonary tuberculosis or pulmonary function tests confirming 
a markedly severe degree of ventilatory deficit; with dyspnea 
at rest and other evidence of severe impairment of bodily 
vigor producing total incapacity, such that a schedular 100 
percent rating would be warranted under the old regulation.  

The veteran argues that he should be granted a schedular 100 
percent rating from June 1994, the date he was found to be 
disabled according to the Social Security Administration.  
However, the Board finds that the veteran was found to be 
disabled from that point by the Social Security 
Administration not primarily because of any respiratory 
problem, but mainly due to his cardiovascular problems, which 
are not considered to be service connected.  Thus, the Board 
finds that the veteran was properly granted an effective date 
of January 26, 1998, for his schedular 100 percent rating for 
his service connected respiratory disorder.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an effective date earlier than January 26, 
1998, for the assignment of a schedular 100 percent 
disability rating for service connected respiratory 
insufficiency with obstructive and restrictive airway disease 
due to asbestos exposure, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

